DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022  has been entered.

Response to Remarks

This communication is considered fully responsive to the amendment filed on 03/24/2022.
Claims 1-4, 6-9, 15-18, 20-27 are pending and are examined in this office action. 
Claims 1, 15  have been amended.
 No new claim  has been added and claims 5, 10-14, 19 have been cancelled.

Response to Arguments
Applicant’s arguments, filed on 03/24/2022, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See OTERI et al. (US 20190327757  A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 15-17, 20-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over MAAREF et al. (US 20150230224 A1; hereinafter as “MAAREF”) in view of LIU et al. (US 20190182018 A1; hereinafter as “LIU”) and further in view of OTERI et al. (US 20190327757  A1; hereinafter as “OTERI”).
 

With respect to independent claims: 
Regarding claim 1, MAAREF teaches a method (method: [abstract], Fig. 1A: “cooperative device meshes may be referred to as virtual multipoint transceivers and may be dynamically configured based on network conditions such as resource availability, UE cooperation strategies, channel conditions, and the like. Each virtual multipoint transceiver may include a target UE and a set of cooperating UEs, which help the target UE in uplink/downlink transmissions. ”: [0002]) comprising:
 identifying downlink traffic with Quality of Service (QoS) priority for a first station (STA) of a plurality of STAs (Fig 1A: target 104a of multiple UE 104a, UE 104b, 104C ) connected to an Access Point (AP) (Fig 1A: AP 102: in Fig. 1A:  Transmission Point/ AP/ Base Station  102 is connected with multiple UE 104a., 104b: [0018];  For each virtual transmission point 102 is connect to a UE 104a based on QOS/quality requirement : [0018] last few lines) ;

(NOTE: this crossed/missed limitation will be addressed by another reference below ); 
allocating a plurality of Resource Units (RU) to the plurality of STAs  (Fig. 1A-1B: UE 104a and UE 104b) and the virtual device  (Fig. 1A-1B: Virtual multipoint transceiver 106) based on communications capabilities and traffic requests corresponding to the plurality of STAs (“the network controller may instruct the TUE to from a virtual multipoint transceiver based on channel quality measurements (e.g., a channel quality indicator (CQI) report) of the TUE”: [0027]; “the network determines a virtual multipoint transceiver may be formed for a TUE. The network may determine a virtual multipoint transceiver may be formed based on receiving a CSR message from a TUE (e.g., the TUE may transmit the CSR message to a transmission point 102 serving the TUE). In other embodiments, the network may decide to form a virtual multipoint transceiver based channel quality measurements (e.g., a CQI report) of the TUE ),: “the network may consider energy saving considerations and turn-off (or deactivate) certain transmission points 102”:   [0029]; connection in half duplex to certain UE and full duplex to another UE based on end-eo-end capacity metrics: [0032])
wherein a first RU of the plurality of RUs is allocated to the first STA as a downlink (DL) RU   and a second RU of the plurality of RUs is allocated to the virtual device as an uplink (UL) RU (a user equipment (UE) in a network may form a cooperative device mesh with other UEs to communicate cooperatively with one or more transmitters. These cooperative device meshes may be referred to as virtual multipoint transceivers and may be dynamically configured based on network conditions such as resource availability, UE cooperation strategies, channel conditions, and the like. Each virtual multipoint transceiver may include a target UE and a set of cooperating UEs, which help the target UE in uplink/downlink transmissions:” [0002]; “In a half-duplex mode, CUEs 104b may not receive data from the network” [NOTE: in half duplex mode, UE is configured to uplink transmission only] and in full duplex mode, data can be sent using downlink resource: [0020]); 
reassigning the second RU from the virtual device to the first STA as a bidirectional (BD) RU for full-duplex communications with the first STA (in full duplex, resource assigned for both uplink  and downlink transmission::[0020];  Communications in network 100 may be between transmission points 102 and a device-centric virtual multipoint transceiver 106. Virtual multipoint transceiver 106 allows a TUE 104a to cooperatively receive downlink/transmit uplink packets with CUEs 104b. UEs 104 may be operating in an active state (e.g., actively receiving data from the network) or in an idle state (e.g., not actively receiving data from the network). Furthermore, some CUEs 104b may be dummy UEs, which may be strategically deployed UEs for helping TUE 104a. : [0019]).

While MAAREF teaches,” identifying downlink traffic with Quality of Service (QoS) priority for a first station (STA) of a plurality of STAs connected to an Access Point (AP)”;
MAAREF  does not explicitly discloses:  determining that the first STA is capable of full-duplex communication, when the first STA is capable of full-duplex communication, creating a virtual device associated with the first ST;  transmitting a generalized-trigger to the plurality of STAs to assign the plurality of RUs;  transmitting DL communications on DL RUs, the first RU, and the second RU of the plurality RUs; and receiving UL communications on UL RUs and the second RU of the plurality of RUs.

LIU, in the same field of endeavor, discloses:
transmitting a generalized-trigger to the plurality of connected STAs to assign the plurality of RUs (Fig. 1 element 103: [0165], AP sends “scheduling information may be carried in a trigger frame”: [0174], “sending, by the AP, a trigger frame, where the trigger frame includes the scheduling information”: [abstract]; “the AP sends the scheduling information to the STA participating in full-duplex transmission. The scheduling information may be sent by using a trigger frame” [0176]; also see Fig. 5: element 601); 
 transmitting DL communications on DL RUs, the first RU, and the second RU of the plurality RUs (Fig. 2c Fig. 2d Fig. 1 element 104: Aforesaid AP, the first station …complete full-duplex transmission according to the scheduling information”: [0166]; Aforesaid “AP simultaneously sends downlink signals to the multiple STAs”: “a STA participating in downlink receiving in full-duplex transmission is referred to as a "downlink STA" for short “ [0155], [0166], [0186]-[0187]); and receiving UL communications on UL RUs and the second RU of the plurality of RUs  (Fig. 2c Fig. 2d Fig. 1 element 104: Aforesaid AP, the first station …complete full-duplex transmission according to the scheduling information”: [0166]; Aforesaid AP receives communication with Uplink STA: : [0155]; “a STA participating in uplink sending in full-duplex transmission is referred to as an "uplink STA" for short”: [0155]; [0166], see fig. 5: element 603: [0186]-[0187]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of MAAREF to include  the above recited limitations as taught by LIU. The suggestion/motivation to do so would have been to utilize device-centric transmitter and receiver virtualization (LIU; [0005]).

The combination of MAAREF and LIU does not expressively disclose: determining that the first STA is capable of full-duplex communication, when the first STA is capable of full-duplex communication, creating a virtual device associated with the first STA.

OTERI, in the same field of endeavor, discloses: determining that the first STA is capable of full-duplex communication (Fig. 1: WTRU 102a of a communication system 100 which includes other WTRUs 102b, 102c, 102d: [0042]; Aforesaid WTRU 102a “include a full duplex radio for which communication and reception of some or all of the signals (e.g., associated with particular subframes for both the UL (e.g., for communication) and DL (e.g., for reception) may be substantially concurrent, synchronized, simultaneous, or the like”: [0064]), when the first STA (==WTRU 102a) is capable of full-duplex communication, creating a virtual device associated with the first STA ( Aforesaid WTRU 102 or URLLC device with virtual Mini-Slots as shown in Fig. 7: [0122], [0125]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of MAAREF in view of LIU to include  the above recited limitations as taught by OTERI. The suggestion/motivation to do so would have been to avoid or reduce collision  (OTERI; [0122]).


Regarding claim 2, the combination of MAAREF,  LIU and OTERI teaches claim 1 as shown above. Furthermore, LIU teaches, the method of claim 1, wherein the UL RUs of the plurality of RUs are delayed by a predefined amount of time relative to the DL RUs of the plurality of RUs (see fig. 8: where SIFS between Uplink frame and Downlink frame: receive or send data after a delay of the RXTIME time: {0179]).  

Regarding claim 3, the combination of MAAREF,  LIU and OTERI teaches claim 1 as shown above. Furthermore, LIU teaches, the method of claim 1, further comprising: performing self-interference cancellation on a first UL communication received via the BD RU based on a first DL message transmitted to the first STA on the BD RU (the STA can perform channel self-interference estimation without being interfered by a downlink signal sent by the AP: [0189], [0048], [0207-0208]).  

Regarding claim 6, the combination of MAAREF,  LIU and OTERI teaches claim 1 as shown above. Furthermore, LIU teaches, the method of claim 1, wherein allocating the plurality of RUs to the plurality STAs based on the communications capabilities and traffic requests further comprises: allocating a second RU of the plurality of RUs to a second STA of the plurality of connected STAs for a half-duplex communication with the second STA (Fig. 2C and Fig. 2D, STA2 and STA3… the AP supports full-duplex communication, but a STA still uses a half-duplex manner: [0164] resource allocation for STA: [0174]).  
Regarding claim 7, the combination of MAAREF,  LIU and OTERI teaches claim 1 as shown above. Furthermore, LIU teaches, The method of claim 1, wherein allocating the plurality of RUs to the plurality STAs based on the communications capabilities and traffic requests further comprises: allocating a second RU and a third RU of the plurality of RUs to a second STA of the plurality of connected STAs, wherein the second RU and third RU are in different frequency bands, for a dual-half-duplex communication with the second STA (See Fig. 2C and Fig. 2D where AP is connected with multiples STAs: some of them full duplex, some of the half duplex. Resource allocation are done by AP to multiple STAs based on capability: [0174], [064); the AP has information about a volume of to-be-received downlink data of STAs in a downlink direction” [0157]; AP sends information to stations which includes “a rate field”: [0037]; [0098])).  
Regarding claim 8, the combination of MAAREF,  LIU and OTERI teaches claim 1 as shown above. Furthermore, LIU teaches, the method of claim 1, further comprising: between transmitting the generalized-trigger and transmitting the DL communications, receiving a Clear to Transmit Signal from the plurality of STAs (AP obtains the use permission of the channel in an RTS/CTS (Request To Send/Clear To Send) process or a CTS-to-self process. : [0160]).  
Regarding claim 9, the combination of MAAREF,  LIU and OTERI teaches claim 1 as shown above. Furthermore, LIU teaches, the method of claim 1, further comprising: receiving acknowledgement messages from the plurality of STAs to which DL communications were transmitted (Fig. 8: ACK frame sent to aforesaid AP: [0196]-[0198]).  

Regarding claim 21, MAAREF teaches a method (method: [abstract], Fig. 1A: “cooperative device meshes may be referred to as virtual multipoint transceivers and may be dynamically configured based on network conditions such as resource availability, UE cooperation strategies, channel conditions, and the like. Each virtual multipoint transceiver may include a target UE and a set of cooperating UEs, which help the target UE in uplink/downlink transmissions. ”: [0002]), comprising: 
identifying uplink traffic with Quality of Service (QoS) priority for a first station (STA) of a plurality of STAs connected to an Access Point (AP) (Fig 1A: target 104a of multiple UE 104a, UE 104b, 104C ) (Fig 1A: AP 102: in Fig. 1A:  Transmission Point/ AP/ Base Station  102 is connected with multiple UE 104a., 104b: [0018];  For each virtual transmission point 102 is connect to a UE 104a based on QOS/quality requirement : [0018] last few lines);

(NOTE: this crossed/missed limitation will be addressed by another reference below ); 
allocating a plurality of Resource Units (RU) to the plurality of STAs (Fig. 1A-1B: UE 104a and UE 104b) and the virtual device (Fig. 1A-1B: Virtual multipoint transceiver 106) based on communications capabilities and traffic requests corresponding to the plurality of STAs (“the network controller may instruct the TUE to from a virtual multipoint transceiver based on channel quality measurements (e.g., a channel quality indicator (CQI) report) of the TUE”: [0027]; “the network determines a virtual multipoint transceiver may be formed for a TUE. The network may determine a virtual multipoint transceiver may be formed based on receiving a CSR message from a TUE (e.g., the TUE may transmit the CSR message to a transmission point 102 serving the TUE). In other embodiments, the network may decide to form a virtual multipoint transceiver based channel quality measurements (e.g., a CQI report) of the TUE ),: “the network may consider energy saving considerations and turn-off (or deactivate) certain transmission points 102”:   [0029]; connection in half duplex to certain UE and full duplex to another UE based on end-eo-end capacity metrics: [0032]), 
wherein a first RU of the plurality of RUs is allocated to the first STA as an uplink (UL) RU and a second RU of the plurality of RUs is allocated to the virtual device as a downlink (DL) RU (a user equipment (UE) in a network may form a cooperative device mesh with other UEs to communicate cooperatively with one or more transmitters. These cooperative device meshes may be referred to as virtual multipoint transceivers and may be dynamically configured based on network conditions such as resource availability, UE cooperation strategies, channel conditions, and the like. Each virtual multipoint transceiver may include a target UE and a set of cooperating UEs, which help the target UE in uplink/downlink transmissions:” [0002]; “In a half-duplex mode, CUEs 104b may not receive data from the network” [NOTE: in half duplex mode, UE is configured to uplink transmission only] and in full duplex mode, data can be sent using downlink resource: [0020]); 
reassigning the second RU from the virtual device to the first STA as a bidirectional (BD) RU (in full duplex, resource assigned for both uplink  and downlink transmission::[0020];  Communications in network 100 may be between transmission points 102 and a device-centric virtual multipoint transceiver 106. Virtual multipoint transceiver 106 allows a TUE 104a to cooperatively receive downlink/transmit uplink packets with CUEs 104b. UEs 104 may be operating in an active state (e.g., actively receiving data from the network) or in an idle state (e.g., not actively receiving data from the network). Furthermore, some CUEs 104b may be dummy UEs, which may be strategically deployed UEs for helping TUE 104a. : [0019]).

While MAAREF teaches,” identifying downlink traffic with Quality of Service (QoS) priority for a first station (STA) of a plurality of STAs connected to an Access Point (AP)”;
MAAREF  does not explicitly discloses:  determining that the first STA is capable of full-duplex communication, when the first STA is capable of full-duplex communication, creating a virtual device associated with the first STA;  transmitting a generalized-trigger to the plurality of STAs to assign the plurality of RUs; transmitting DL communications on DL RUs and the second RU of the plurality of RUs; and receiving UL communications on UL RUs, the first RU, and the second RU of the plurality of RUs.  

LIU, in the same field of endeavor, discloses: transmitting a generalized-trigger to the plurality of STAs to assign the plurality of RUs (Fig. 1 element 103: [0165], AP sends “scheduling information may be carried in a trigger frame”: [0174], “sending, by the AP, a trigger frame, where the trigger frame includes the scheduling information”: [abstract]; “the AP sends the scheduling information to the STA participating in full-duplex transmission. The scheduling information may be sent by using a trigger frame” [0176]; also see Fig. 5: element 601); transmitting DL communications on DL RUs and the second RU of the plurality of RUs (Fig. 2c Fig. 2d Fig. 1 element 104: Aforesaid AP, the first station …complete full-duplex transmission according to the scheduling information”: [0166]; Aforesaid “AP simultaneously sends downlink signals to the multiple STAs”: “a STA participating in downlink receiving in full-duplex transmission is referred to as a "downlink STA" for short “ [0155], [0166], [0186]-[0187]); and receiving UL communications on UL RUs, the first RU, and the second RU of the plurality of RUs  (Fig. 2c Fig. 2d Fig. 1 element 104: Aforesaid AP, the first station …complete full-duplex transmission according to the scheduling information”: [0166]; Aforesaid AP receives communication with Uplink STA: : [0155]; “a STA participating in uplink sending in full-duplex transmission is referred to as an "uplink STA" for short”: [0155]; [0166], see fig. 5: element 603: [0186]-[0187]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of MAAREF to include  the above recited limitations as taught by LIU. The suggestion/motivation to do so would have been to utilize device-centric transmitter and receiver virtualization (LIU; [0005]).

The combination of MAAREF and LIU does not expressively disclose: determining that the first STA is capable of full-duplex communication, when the first STA is capable of full-duplex communication, creating a virtual device associated with the first STA. 

OTERI, in the same field of endeavor, discloses: determining that the first STA is capable of full-duplex communication (Fig. 1: WTRU 102a of a communication system 100 which includes other WTRUs 102b, 102c, 102d: [0042]; Aforesaid WTRU 102a “include a full duplex radio for which communication and reception of some or all of the signals (e.g., associated with particular subframes for both the UL (e.g., for communication) and DL (e.g., for reception) may be substantially concurrent, synchronized, simultaneous, or the like”: [0064]), when the first STA (==WTRU 102a) is capable of full-duplex communication, creating a virtual device associated with the first STA (Aforesaid WTRU 102 or URLLC device with virtual Mini-Slots as shown in Fig. 7: [0122], [0125]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of MAAREF in view of LIU to include  the above recited limitations as taught by OTERI. The suggestion/motivation to do so would have been to avoid or reduce collision  (OTERI; [0122]).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claims 4, 18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over MAAREF in view of  LIU and OTERI and further  in view of MA et al. (US 20180139773 A1; hereinafter as “MA”).
 
Regarding claim 4, the combination of MAAREF,  LIU and OTERI teaches claim 1 as shown above. The combination does not explicitly discloses: the method of claim 1, wherein allocating the plurality of RUs further comprises: identifying an interference path between the first STA and a second STA of the plurality STAs via a sounding feedback from the first STA identifying the second STA; and allocating the plurality of RUs to the plurality STAs such that the BD RU allocated to the first STA and a second BD RU allocated to the second STA are in non-neighboring frequency bands.

MA ,  in the same field of endeavor, discloses: the method of claim 1, wherein allocating the plurality of RUs further comprises: identifying an interference path between the first STA and a second STA of the plurality STAs via a sounding feedback from the first STA identifying the second STA; and allocating the plurality of RUs to the plurality STAs such that the BD RU allocated to the first STA and a second BD RU allocated to the second STA are in non-neighboring frequency bands  (some examples, TTI boundary and timing alignment of different numerology schemes used in neighboring TDD sub-bands can be applied, to mitigate against downlink-uplink cross interference between the sub-bands for example. In this regard, FIG. 4 provides an example where TTI boundary and timing alignment is achieved by re-ordering or re-arranging OFDM symbols in TTI(s). The example in FIG. 4 relates to a DL channel with different sub-bands split into symbols with different numerologies. In FIG. 4, DL-only frame structures are provided to support DL peak data rate. 15 kHz and 30 kHz subcarrier spacing options, each with 7(3, 4) symbols per TTI and basic time unit, are employed, respectively, in two sub-bands of a single carrier frequency bandwidth. Symbol details for 15 kHz are: S2 (66.67+5.2) us, S1 (66.67+4.17) us; Symbol details for 30 kHz are: S2 (33.33+2.6) us, S1 (33.33+2.08)us. TTI boundary and timing alignment details between the two sub-bands are: 1) The timing alignment is with the smaller subcarrier spacing 15 kHz TTI. Note that 1 TTI of 15 kHz is equivalent to 2 TTIs of 30 kHz by re-ordering the symbols. 2) There is a switching gap for DL/UL guard period (GP) and alignment. 3) There is UL timing alignment for acknowledgement/negative acknowledgement (ACK/NACK), channel quality indicator (CQI) feedback and/or sound reference signals (SRS).: [0119]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of MAAREF in view of LIU and  OTERI to include  the above recited limitations as taught by MA. The suggestion/motivation to do so would have been to avoid or reduce reference signal collision:  (MA; [0160]).


Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411           

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411